IN THE SUPREME COURT OF GUAM



                                 PEOPLE OF GUAM,
                                       Plaintiff-Appellee,

                                               v.

                           JOSHUA BRANDON PEREZ,
                                      Defendant-Appellant.


                           Supreme Court Case No.: CRA19-012
                           Superior Court Case No.: CF0737-18


                                          OPINION


                                Cite as: 2021 Guam 18

                         Appeal from the Superior Court of Guam
                         Argued and submitted on January 25, 2021
                               Via Zoom video conference



Appearing for Defendant-Appellant:                  Appearing for Plaintiff-Appellee:
Theresa G. Rojas, Esq.                              Steven J. Haderlie, Esq.
Assistant Public Defender                           Assistant Attorney General
Public Defender Service Corporation                 Office of the Attorney General
779 Rte. 4                                          Prosecution Division
Sinajana, GU 96910                                  590 S. Marine Corps Dr.
                                                    Tamuning, GU 96913
People v. Perez, 2021 Guam 18, Opinion                                                  Page 2 of 20



BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


MARAMAN, J.:

[1]     Defendant-Appellant Joshua Brandon Perez appeals a final judgment of conviction

finding him guilty of one count of Possession of a Schedule II Controlled Substance (as a Third

Degree Felony) with a sentencing enhancement for Commission of a Felony While on Felony

Release (“felony on felony release”). Perez also appeals his denied motion for judgment of

acquittal. After conviction for the possession charge and before beginning his trial for the felony

on felony release, Perez signed a waiver of his right to a jury trial. Perez was sentenced to six

years in prison with credit for time served—one year for the possession charge and five years as

a sentencing enhancement for commission of a felony while on felony release. Perez alleges the

trial court erred in finding sufficient evidence of the possession charge and seeks reversal of his

conviction. Perez also argues the jury-trial waiver was invalid and asks us to remand for further

proceedings.     Perez also contends the sentencing enhancement was illegal because the

underlying charge of his felony on felony release allegation was dismissed. For the reasons

discussed below, we affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     In December 2018, Sgt. Ephraim Amaguin of the Guam Police Department pulled over

Perez for erratic driving.        During the traffic stop, police found methamphetamine and

methamphetamine residue inside a purse and along the passenger-side floorboards. Overall, the

officers found an estimated 0.5 grams of methamphetamine, clear baggies, multiple glass pipes,

torch lighters, a scale, and a book entitled Secrets of Methamphetamine Manufacture: Including

Recipes for MDA, Ecstasy, and Other Psychedelic Amphetamines.
People v. Perez, 2021 Guam 18, Opinion                                                 Page 3 of 20



[3]     Perez was indicted on two charges: one count of Possession of a Schedule II Controlled

Substance with Intent to Deliver, “in that he intentionally and knowingly possessed with intent to

deliver a controlled substance, that is, an amphetamine-based substance,” and one count of

Possession of a Schedule II Controlled Substance, “in that he did unlawfully and knowingly

possess a Schedule II controlled substance, that is, an amphetamine-based substance.” Record

on Appeal (“RA”), tab 8 (Indictment, Dec. 18, 2018). Before this indictment, Perez was indicted

in Superior Court Case No. CF0538-18 for Attempted Burglary (As a Second Degree Felony).

Perez was on pretrial release at the time of his arrest in the present case. As a result, both

charges in this case were accompanied by a Notice of Commission of a Felony While on Felony

Release in Case No. CF0538-18.

[4]     The case proceeded to a jury trial on the possession charges, with the felony on felony

release allegations to be tried thereafter. The jury found Perez not guilty of Possession of a

Schedule II Controlled Substance with Intent to Deliver and guilty of Possession of a Schedule II

Controlled Substance. Before the close of trial, Perez orally moved for a judgment of acquittal

and later filed a motion for acquittal, arguing there was insufficient evidence to sustain his

conviction of Possession of a Schedule II Controlled Substance. The trial court denied the

motion.

[5]     In his motion for acquittal, Perez argued the People presented insufficient evidence to

prove he possessed a Schedule II, amphetamine-based substance because there was no evidence

that methamphetamine is an amphetamine-based substance.          The trial court denied Perez’s

motion. The court found sufficient evidence of possession of an amphetamine-based substance,

as the officers had confiscated small baggies of a substance that yielded presumptive positives

for methamphetamine, and the officers visually identified the substance as methamphetamine.
People v. Perez, 2021 Guam 18, Opinion                                                   Page 4 of 20



Moreover, the trial court found the People had presented sufficient evidence for the jury to infer

methamphetamine is an “amphetamine-based” substance because the jury had seen the title of

the book Secrets of Methamphetamine Manufacture: Including Recipes for MDA, Ecstasy, and

Other Psychedelic Amphetamines. Perez now appeals the trial court’s denial of his motion for

acquittal.

[6]     After the jury rendered its verdict, the court excused the jurors and addressed counsel

about the special allegation for the commission of a felony while on felony release. During the

initial trial, the court had asked Perez and defense counsel multiple times if he intended to waive

his Apprendi rights. Before the initial trial, the court had the following exchange with defense

counsel:

                THE COURT: . . . . And notwithstanding, the court is going to, if the jury
        goes into deliberation, I’m going to ask two alternate jurors to still be on standby,
        due to the fact that we may still have Apprendi hearing after that.

                And you explained that to your client, did you not?

                [DEFENSE COUNSEL]: Yes, Your Honor.

                THE COURT: And you explained to him that the allegations would have
        extra time in jail, and he is –

                [DEFENSE COUNSEL]: Yes, Your Honor.

Transcripts (“Tr.”) at 95 (Jury Trial, Feb. 12, 2019). During the trial itself, the court had the

following exchange with defense counsel about the Apprendi waiver:

               THE COURT: . . . . Now the next part of this thing is the next charge that
        the court notes against the defendant for the special allegation, does he waive or
        does he want the same jury, because it’s going to be the same jury that’s going to
        come back, sir.

                Do you need a few minutes to discuss with him the impact of all of this?

               [DEFENSE COUNSEL]: Yes, Your Honor, I did discuss that already with
        him, but –
People v. Perez, 2021 Guam 18, Opinion                                                       Page 5 of 20



                THE COURT: And?

               [DEFENSE COUNSEL]: And, Your Honor, would the -- that hearing go
        forward today, or would we do it tomorrow afternoon?

                ....

                THE COURT: Or tomorrow and Thursday, and Friday if need be. And
        it’s only one charge.

                [DEFENSE COUNSEL]: Yes, Your Honor, that’s fine, so –

                THE COURT: He doesn’t waive, he wants to go forward with it?

                               (Pause - Counsel and Defendant Confer)

                ....

                THE COURT: . . . . I do understand that there is one more item that the
        defendant needs to advise the court if he is going to waive or we’re going to go
        forward for the second charge of Possession of a Schedule II Controlled
        Substance, Third Degree Felony, the jury had just found him guilty. However,
        there’s another part of this matter, Notice of Commission of a Felony While on
        Felony Release. All right.

                 And [Prosecutor], just for the court’s information as we go through this
        Apprendi trial and continuing for it tomorrow, the Commission of Felony While
        on Felony Release, I’d like the defendant to understand what the potential time is
        for jail on that one, what is it?

                [PROSECUTOR]: So for the underlying charge of just simple possession,
        it’s zero to five; for the felony on a felony release, what it states it says five to 25,
        and that five to 25 has to be served before any of the zero to five can be served, so
        he faces a potential five to 30.

                 THE COURT: Thank you. All right. Now having that information put
        forward, what the court is going to do being that we’re going to have another
        hearing, just regarding the special allegation, the court is going to ask the same
        jury, . . . to come back tomorrow at two o’clock in the afternoon so we can take
        testimony.

Tr. at 14-16 (Jury Trial, Feb. 19, 2019).

[7]     The day the second jury trial was to begin, Perez signed an Apprendi waiver for the

special allegation of felony while on felony release. The written waiver states, in part:
People v. Perez, 2021 Guam 18, Opinion                                                 Page 6 of 20



          I further understand that the government would be required to prove to the jury
          beyond a reasonable doubt that I committed the present offense while on release
          in Case No. CF538-18 in order to ask the Court to sentence me beyond the
          statutory maximum sentence if I am convicted for the felony offense in the
          present case.

RA, tab 57 (Waiver of Apprendi Rights, Feb. 26, 2019).           The court accepted the waiver,

questioned counsel if this meant no jury would be needed for the charge, and dismissed the

jurors.

[8]       Before sentencing, the court dismissed without prejudice the prior felony charge in

Superior Court Case No. CF0538-18. Final judgment was entered sentencing Perez to a six-year

prison term. Perez was sentenced to five years of imprisonment, with credit for time served, for

the special allegation of commission of a felony while on felony release; and to three years, with

all but one year suspended and with credit for time served, for Possession of a Schedule II

Controlled Substance (as a Third Degree Felony), to run consecutive and subsequent to the

sentence for the special allegation. Perez timely appealed.

                                         II. JURISDICTION

[9]       This court has jurisdiction over an appeal from a final judgment of conviction. 48

U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-57 (2021)); 7 GCA §§ 3107(b), 3108(a)

(2005); 8 GCA §§ 130.10, 130.15(a) (2005).

                                   III. STANDARD OF REVIEW

[10]      Whether the trial court “violated the constitutional rule established in Apprendi v. New

Jersey, 530 U.S. 466 (2000), is a question of law that is reviewed de novo.” People v. Guerrero,

2017 Guam 4 ¶ 16 (quoting People v. Quitugua, 2015 Guam 27 ¶ 32); People v. Chong, 2019

Guam 30 ¶ 7. We review the voluntary nature of a waiver de novo, and we review whether a
People v. Perez, 2021 Guam 18, Opinion                                                     Page 7 of 20



waiver is intelligent, knowing, and voluntary for clear error. People v. Sangalang, 2001 Guam

18 ¶ 10.

[11]    “Where a defendant has raised the issue of sufficiency of evidence by motion for

acquittal in the trial court, the denial of the motion is reviewed de novo.” People v. Anastacio,

2010 Guam 18 ¶ 10.

[12]    “We review the trial court’s imposition of a sentence for abuse of discretion.” People v.

Diaz, 2007 Guam 3 ¶ 59; People v. Damian, 2016 Guam 8 ¶ 10.

                                         IV. ANALYSIS

A. Perez’s Written Apprendi Waiver

[13]    “Under Apprendi, a criminal defendant has a constitutional right to have every fact that

increases the penalty for a crime submitted to the jury and proved beyond a reasonable doubt.”

People v. Martinez, 2017 Guam 23 ¶ 33 (citing Apprendi, 530 U.S. at 490; Blakely v.

Washington, 542 U.S. 296 (2004)); see also Guerrero, 2017 Guam 4 ¶ 21. A criminal defendant

may waive this right to a jury trial “so long as the defendant either stipulates to the relevant facts

or consents to judicial factfinding. . . . Even a defendant who stands trial may consent to judicial

factfinding as to sentence enhancements . . . .” Blakely, 542 U.S. at 310 (citing Apprendi, 530

U.S. at 488; Duncan v. Louisiana, 391 U.S. 145, 158 (1968)). A “Blakely waiver” allows the

defendant to forgo another jury trial for sentence-enhancing allegations.

[14]    In People v. Quitugua, we acknowledged:

                Justice Scalia’s comments in Blakely flow from the longstanding
        proposition that an accused in a criminal trial may waive his Sixth Amendment
        right to trial by jury if the waiver is made with express, intelligent consent, and
        agreed to by the People and the lower court. Duncan v. Louisiana, 391 U.S. 145,
        158 (1968) (“We hold no constitutional doubts about the practices, common in
        both federal and state courts, of accepting waivers of jury trial . . . .”); Adams v.
        United States ex rel. McCann, 317 U.S. 269, 277–78 (1942) (“We have already
        held that one charged with a serious federal crime may dispense with his
People v. Perez, 2021 Guam 18, Opinion                                                          Page 8 of 20



        Constitutional right to jury trial, where this action is taken with express,
        intelligent consent, where the Government also consents, and where such action is
        approved by the responsible judgment of the trial court.”).

2015 Guam 27 ¶ 42.

[15]    Guam law allows written waiver of a jury trial “with the approval of the court and the

consent of the government.” 8 GCA § 85.10 (2005); see also United States v. Christensen, 18

F.3d 822, 824-25 (9th Cir. 1994).1 Therefore, one may waive their right to a jury trial for

sentence-enhancing allegations if the waiver is express, intelligent, and with the court’s and

government’s consent.

[16]    Waiving a jury trial must be done “knowingly, intelligently, and voluntarily.” Guerrero,

2017 Guam 4 ¶¶ 25-26 (“Because the Sixth Amendment protects a defendant’s fundamental right

to have a jury determination of facts that may alter the defendant’s sentence, waiver of the right

must also be made with ‘express, intelligent consent, and agreed to by the People and the lower

court.’” (quoting Quitugua, 2015 Guam 27 ¶ 42)); see also Johnson v. Zerbst, 304 U.S. 458, 464

(1938); Chong, 2019 Guam 30 ¶ 20; Martinez, 2017 Guam 23 ¶ 33.

[17]    “[C]ourts indulge every reasonable presumption against waiver of fundamental

constitutional rights and . . . do not presume acquiescence in the loss of fundamental rights.”

Guerrero, 2017 Guam 4 ¶ 25 (second alteration in original) (quoting Zerbst, 304 U.S. at 464). A

written waiver, however, creates a presumption of a voluntary, knowing, and intelligent decision.

United States v. Shorty, 741 F.3d 961, 966 (9th Cir. 2013) (analyzing Federal Rule of Criminal

Procedure 23(a)). The Ninth Circuit has repeatedly held that when there is a written waiver, and

no additional facts negating the voluntary, knowing, and intelligent nature of the waiver, reversal

is unnecessary. Compare Shorty, 741 F.3d at 966, and United States v. Cochran, 770 F.2d 850,


        1
         Christensen analyzed Federal Rule of Criminal Procedure 23(a), from which 8 GCA § 85.10 is derived.
See 8 GCA § 85.10, Note.
People v. Perez, 2021 Guam 18, Opinion                                                  Page 9 of 20



851 (9th Cir. 1985), with Christensen, 18 F.3d at 825-26 (reversing because, despite written

waiver, there was evidence defendant may have been mentally or emotionally unstable).

[18]    Additional explanation, questioning, or colloquy with the defendant is unnecessary if

there is a written waiver and no other facts negating the voluntary, knowing, and intelligent

nature of the waiver. See Chong, 2019 Guam 30 ¶ 22 (citing United States v. Ferreboeuf, 632

F.2d 832, 836 (9th Cir. 1980)); Shorty, 741 F.3d at 966; Christensen, 18 F.3d at 825-26;

Cochran, 770 F.2d at 851 (“[T]he failure of a district judge to conduct such an interrogation does

not violate either the Constitution or Fed. R. Crim. P. 23(a); nor does it ipso facto require

reversal.” (internal citation omitted)); see also United States v. Reyes, 603 F.2d 69, 71 (9th Cir.

1979). Generally, a court need not conduct a specific questioning of the defendant to determine

if they agree with a stipulation made in open court in the defendant’s presence and “agreed to by

defendant’s acknowledged counsel.”         See Ferreboeuf, 632 F.2d at 836.           Under such

circumstances, “the trial court may reasonably assume that the defendant is aware of the content

of the stipulation and agrees to it through his or her attorney.” Id. However, the court must

conduct an additional colloquy with a defendant seeking to waive the jury trial right if the

defendant has a special disadvantage or disability, such as a language barrier or a significantly

low IQ. See United States v. Bailon-Santana, 429 F.3d 1258, 1260 (9th Cir. 2005) (quoting

United States v. Duarte-Higareda, 113 F. 3d 1000, 1003 (9th Cir. 1997)); Christensen, 18 F.3d at

825-26.

[19]    Additionally, we can look to our jurisprudence on waivers of other constitutional rights

for guidance. In People v. Sangalang, we held we must look to the totality of the circumstances

when determining the validity of a waiver of the defendant’s Fifth Amendment Miranda rights.

2001 Guam 18 ¶ 13 (quoting United States v. Garibay, 143 F.3d 534, 536 (9th Cir. 1998)). In
People v. Perez, 2021 Guam 18, Opinion                                                Page 10 of 20



Sangalang, the court looked for any coercive circumstances and the defendant’s knowledge of

English when assessing the written Miranda waiver’s validity. Id. ¶ 16. In People v. Mallo, we

held that a valid waiver of one’s right to appeal, in a plea agreement, must show “sufficient

awareness of the relevant circumstances and likely consequences.” 2008 Guam 23 ¶ 15 (quoting

People v. Van Bui, 2008 Guam 8 ¶ 11). In People v. Hualde, we held one need not “know and

understand every possible consequence of a waiver of the Fifth Amendment privilege.” 1999

Guam 3 ¶ 24 (citing Colorado v. Spring, 479 U.S. 564, 574 (1987)). We held that waiver of

one’s Fifth Amendment privilege was valid if there was no evidence of coercion and the waiver

was made with “a full awareness both of the nature of the right being abandoned and the

consequences of the decision to abandon it.” Id. (quoting Moran v. Burbine, 475 U.S. 412, 421

(1986)). Our jurisprudence on waivers of constitutional rights considers the totality of the

circumstances surrounding a waiver, including a defendant’s language abilities, coercive

circumstances, awareness of the relevant and likely circumstances, and knowledge of the right

being abandoned.

[20]    Perez was charged with a special allegation of felony on felony release under 9 GCA §

80.37.1. Title 9 GCA § 80.37.1(a) states that “[w]hoever commits a felony punishable under the

laws of Guam while on release on a felony charge . . . shall, in addition to the sentence imposed

for the crime committed while on release, be imprisoned for a term of not less than five (5) years

nor more than twenty-five (25) years.” 9 GCA § 80.37.1(a) (2005); see also Guerrero, 2017

Guam 4 ¶ 22. A conviction under this special allegation increases a sentence term, and thus

Perez has an Apprendi right, i.e., a constitutional right to a jury trial, to prove beyond a

reasonable doubt he violated 9 GCA § 80.37.1(a). See Apprendi, 530 U.S. at 490; Guerrero,

2017 Guam 4 ¶ 21.
People v. Perez, 2021 Guam 18, Opinion                                                  Page 11 of 20



[21]    Perez argues he did not execute a waiver of his Apprendi right “knowingly and with

express and intelligent consent.” Appellant’s Br. at 13-14 (Jan. 14, 2020). He reasons that a

signature alone is not enough to show a knowing, intelligent, and voluntary waiver. Id. at 14-15.

Perez asserts that the trial court did not do enough to ensure the waiver was knowing, intelligent,

and voluntary when it “blankly accepted” Perez’s waiver without further questioning. Id. at 17.

Perez maintains the court should have informed him about “the difference between judicial fact

finding, sentence enhancements, and any alternative to the jury’s role” and the potential

consequences of an Apprendi waiver. Id. at 18. Perez argues the court needed to ensure he

understood the consequences of a waiver. Appellant’s Reply Br. at 1, 6 (June 29, 2020). Perez

alleges that, as the waiver was only signed on the last day, after repeatedly declining to waive his

right to a jury trial, “the record clearly conveys Perez was reluctant to execute his Apprendi

waiver and continually maintained his right to jury trial on the enhancement.” Id. at 2-4; see also

Appellant’s Br. at 19.

[22]    The People argue Perez was not pressured into an uninformed, involuntary waiver, as the

court addressed the possibility of an Apprendi hearing and possibility of a waiver six times

throughout the trial. Appellee’s Br. at 7-15 (Mar. 16, 2020). The People note that the court

explained the number of days and the nature of the Apprendi hearing and expressly gave Perez

and his counsel time to discuss the matter. The People contend the court did inform Perez of the

potential consequences of the Apprendi hearing, and the People also point to the written waiver

itself, which explains that, by waiving, the defendant is giving up the opportunity for another

jury trial on the special allegation. Id. at 16-17.
People v. Perez, 2021 Guam 18, Opinion                                                 Page 12 of 20



[23]     The day the second jury trial for the felony on felony release allegation was to begin,

Perez signed an Apprendi waiver. The court then dismissed the jury and cancelled the rest of the

trial.

[24]     The trial court did question defense counsel about Perez’s understanding of his Apprendi

rights and the potential consequences for sentencing. The court specifically asked the People to

explain to Perez the potential effects on sentencing and ensured Perez had the opportunity,

several times, to either waive or go forward with the trial. See Tr. at 14-16 (Jury Trial, Feb. 19,

2019). The court asked defense counsel several times if Perez understood his Apprendi rights

and the consequences of waiver. There is no evidence of coercion. Perez was informed in open

court of the potential consequences, i.e., the possible sentencing for the special allegation. The

court made clear its decision to maintain the same jury for the Apprendi trial. While the court

did ask several times if Perez intended to waive his right to a jury trial, the court also clearly

explained and planned how the jury trial would proceed.            Based on the totality of the

circumstances, Perez knew the consequences of his waiver, including the sentencing potential at

stake, and was not pressured or coerced into signing the waiver. There is no evidence that Perez

is specially disadvantaged or did not comprehend the language of the waiver to warrant the court

taking further steps to ensure Perez signed the waiver knowingly, intelligently, and voluntarily.

[25]     We affirm the finding of the trial court as it did not err in accepting Perez’s written

Apprendi waiver.

B. Sufficiency of the Evidence Proving Methamphetamine Is an Amphetamine-Based
   Substance

[26]     Perez argues the trial court erred in denying his motion for acquittal as there was

insufficient evidence to sustain his conviction of Possession of a Schedule II Controlled

Substance.      He contends that the People failed to provide sufficient evidence that
People v. Perez, 2021 Guam 18, Opinion                                                Page 13 of 20



methamphetamine is an “amphetamine-based substance.” Appellant’s Br. at 21. The People

respond that the book entered into evidence, Secrets of Methamphetamine Manufacture:

Including Recipes for MDA, Ecstasy and Other Psychedelic Amphetamines, was sufficient to

establish methamphetamine is an “amphetamine-based substance.” Appellee’s Br. at 25. Perez

argues the title of the book is not enough, and the People should have introduced evidence on the

chemical composition of the drugs and their effects on users. See Appellant’s Br. at 25.

[27]    Under 8 GCA § 100.10, the trial court “on motion of a defendant or on its own motion

shall order the entry of a judgment of acquittal of one or more offenses charged in the indictment

. . . after the evidence on either side is closed if the evidence is insufficient to sustain a

conviction of such offense or offenses.” 8 GCA § 100.10 (2005). The trial court determines

whether it should grant a motion for judgment of acquittal by applying the same test used when

assessing the sufficiency of the evidence. People v. Song, 2012 Guam 21 ¶ 27. A guilty verdict

removes the presumption of innocence to which a defendant was formerly entitled and replaces it

with a presumption of guilt. Id. ¶ 28 (citing State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011);

Herrera v. Collins, 506 U.S. 390, 399 (1993)). “Thus, on appeal we review the evidence

presented at trial in the light most favorable to the People and determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Id.

¶ 27. In our analysis, we afford the People “the strongest legitimate view of the evidence and all

reasonable inferences that may be drawn therefrom.” Id. ¶ 28 (quoting Sisk, 343 S.W.3d at 65).

[28]    When ruling on a motion for judgment of acquittal, the trial court is concerned with the

mere existence or nonexistence of evidence, not its weight. Id. ¶ 29. “In a sufficiency of the

evidence analysis, courts determine whether there is sufficient direct and/or circumstantial

evidence from which reasonable inferences can be drawn to support each element of the crime or
People v. Perez, 2021 Guam 18, Opinion                                                 Page 14 of 20



crimes charged.” People v. Jesus, 2009 Guam 2 ¶ 62; see also People v. Flores, 2004 Guam 18

¶ 6; United States v. Boskic, 545 F.3d 69, 85 (1st Cir. 2008) (“[E]vidence sufficient to support a

guilty verdict may be entirely circumstantial, and the factfinder is free to choose among

reasonable interpretations of the evidence.” (quoting United States v. Vazquez-Botet, 532 F.3d

37, 60 (1st Cir. 2008)).         This standard seeks to ensure the factfinder can fulfill their

responsibility, which is “to draw reasonable inferences from basic facts to ultimate facts.”

People v. Flores, 2009 Guam 22 ¶ 70 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

Jurors may make reasonable inferences, apply common sense, and consider matters of common

knowledge. See id.; State v. Glenn, 906 A.2d 705, 716–17 (Conn. App. Ct. 2006).

[29]    With these standards in mind, we turn to Perez’s claim there was insufficient evidence to

sustain a conviction of felony drug possession because the People could not prove the element of

“an amphetamine-based substance.” RA, tab 51 (Jury Instr. 7A, Feb. 19, 2019).

[30]    Our court has held “lay testimony and circumstantial evidence may be sufficient, without

the introduction of an expert chemical analysis, to establish the identi[ty] of the substance

involved in an alleged narcotics transaction.” People v. Mateo, 2017 Guam 22 ¶ 38 (alteration in

original) (quoting United States v. Dolan, 544 F.2d 1219, 1221 (4th Cir. 1976)); see also People

v. Song, 2021 Guam 14 ¶¶ 22-26. The Sixth Circuit, in United States v. Schrock, held:

        To our knowledge, no court has held that scientific identification of a substance is
        an absolute prerequisite to conviction for a drug-related offense, and we too are
        unwilling to announce such a rule. In view of the limitations that such a burden
        would place on prosecutors, and in accordance with general evidentiary
        principles, courts have held that the government may establish the identity of a
        drug through cumulative circumstantial evidence. So long as the government
        produces sufficient evidence, direct or circumstantial, from which the jury is able
        to identify the substance beyond a reasonable doubt, the lack of scientific
        evidence is not objectionable.

855 F.2d 327, 334 (6th Cir. 1988) (internal citations omitted).
People v. Perez, 2021 Guam 18, Opinion                                                    Page 15 of 20



[31]    While one need not present expert scientific analysis to establish the identity of a drug,

one cannot simply assume the name “methamphetamine” will sufficiently inform a jury that

methamphetamine is an amphetamine. The Supreme Court of California, in People v. Davis, 303

P.3d 1179 (Cal. 2013), held that a factfinder could not reasonably conclude from the name “3,4-

methylenedioxymethamphetamine” that the drug contained amphetamine or methamphetamine.

303 P.3d at 1183. The court held that such a logical leap by the factfinders would be based on

“suspicion alone, or on imagination, speculation, supposition, surmise, conjecture, or guess

work.” Id. (citations omitted). The prosecution must present more than a mere name of a

substance to prove the nature of a substance.

[32]    The trial court found there was sufficient evidence of possession of an amphetamine-

based substance, as the officers had confiscated small baggies of a substance that yielded

presumptive positives for methamphetamine, and the officers visually identified the substance as

methamphetamine. At trial, the People presented no direct evidence explaining the relationship

between amphetamine and methamphetamine.             The only evidence presented regarding the

relationship was a book entitled Secrets of Methamphetamine Manufacture: Including Recipes

for MDA, Ecstasy, and Other Psychedelic Amphetamines. During the trial, the jurors did not

have an opportunity to extensively look through the book. The court instructed the prosecution

to “[p]ass it around so they can take a look at it, get a hold of it, hold on to it for a few seconds,

then pass it on to the next person.” Tr. at 17 (Jury Trial, Feb. 2, 2019). As the jurors did not

extensively interact with the book, it is unlikely they learned any facts from the book aside from

what may be surmised by the book’s title. The jurors would have had to rely on “suspicion

alone, or on imagination, speculation, supposition, surmise, conjecture, or guess work” to

conclude methamphetamine is an amphetamine-based substance. See Davis, 303 P.3d at 1183.
People v. Perez, 2021 Guam 18, Opinion                                                   Page 16 of 20



[33]    Even so, a court may exercise its ability to take judicial notice of a fact to fill the

evidentiary gap. A court may sua sponte take judicial notice when there is not an issue of fact,

and the trial court has not denied a request to take judicial notice of a fact. See People v. Corpuz,

2019 Guam 1 ¶ 4 n.2 (taking judicial notice of documents that were not submitted as part of

record on appeal). “Rule 201 of the Guam Rules of Evidence governs the admission of evidence

through judicial notice of adjudicative facts.” Diaz, 2007 Guam 3 ¶ 60; Guam R. Evid. 201.

Guam Rule of Evidence (“GRE”) 201 is based on Federal Rule of Evidence (“FRE”) 201. Guam

R. Evid. 201, Source. Under FRE 201(d) and GRE 201(d), “The court may take judicial notice

at any stage of the proceeding.” Federal courts read this to include taking judicial notice at the

appellate stage of proceedings if it is not unfair to a party to do so and does not undermine the

trial court’s factfinding authority. See In re Indian Palms Assocs., Ltd., 61 F.3d 197, 205-06 (3d

Cir. 1995); see also 60 Am. Jur. Proof of Facts 3d 175 § 7 (2001). Rule 201 authorizes a court

to take judicial notice of an adjudicative fact if that fact is “not subject to reasonable dispute.”

Fed. R. Evid. 201(b) advisory committee’s note to 1972 proposed rules; GRE 201(b). The

California Evidence Code limits judicial notice on appellate review “where the [trial court] judge

refuses to take notice” unless “the information presented was so persuasive ‘that no reasonable

judge would have refused to take judicial notice of the matter.’” Kenneth W. Graham, Jr., 21B

Fed. Prac. & Proc. Evid. § 5110 n.52 (2d ed.) (quoting Cal. Evid. Code § 453, cmt.).

[34]    Many appellate courts have relied on judicial notice to fill the evidentiary gap between

the substance named in the charging statute and the substance proved possessed at trial. The

Tenth Circuit sua sponte took judicial notice that heroin, as a derivative of opium, is a narcotic,

and thus within the definition of narcotic used in the charging statute. Jordan v. United States,

345 F.2d 302, 304 (10th Cir. 1965). The D.C. Circuit sua sponte acknowledged cocaine, as a
People v. Perez, 2021 Guam 18, Opinion                                                    Page 17 of 20



derivative of coca leaves, is a “narcotic drug” per the definition of the charging statute. United

States v. Mills, 463 F.2d 291, 296 n.27 (D.C. Cir. 1972). The Fourth Circuit judicially noticed

“PCP” is phencyclidine, despite the government presenting no evidence on the matter. Dolan,

544 F.2d at 1223 n.8. In United States v. Van Buren, the defendant was charged for distribution

of cocaine, but there was proof only of distribution of cocaine hydrochloride. 513 F.2d 1327,

1328 (10th Cir. 1975). The Tenth Circuit held this variation was not fatal, as both substances are

illegal under the statute. Id.

[35]    In the case before us, there was sufficient evidence to prove possession of

methamphetamine, but the People left an evidentiary gap between the substance proved at trial,

methamphetamine, and the substance named in the indictment, an “amphetamine-based

substance.”

[36]    It is appropriate for us to exercise our discretion to take judicial notice of the indisputable

fact that methamphetamine is an amphetamine-based substance. United States v. Blake, 116

F.3d 1202, 1203-04 (7th Cir. 1997) (“Methamphetamine is an amine derivative of amphetamine,

C10H15N, in the form of its crystalline hydrochloride.”); Hackett v. Artesia Police Dep’t, Civ. No.

08-306 MCA/RHS, 2009 WL 10681494, at *15 (D.N.M. Sept. 23, 2009), aff’d, 379 F. App’x

789 (10th Cir. 2010) (“[M]ethamphetamine . . . indisputedly is the amphetamine-based substance

smoked in glass pipes of the nature found in Hackett’s pocket.”); see also Department of

Justice/Drug Enforcement Administration Drug Fact Sheet: Amphetamines (Apr. 2020),

https://www.dea.gov/sites/default/files/2020-06/Amphetamines-2020_0.pdf (last visited Dec. 2,

2021). That methamphetamine is an amphetamine-based substance is not a fact subject to

reasonable dispute, and no indication was made that any party, including the court, would contest

its validity. Thus, we take judicial notice of this fact.
People v. Perez, 2021 Guam 18, Opinion                                                                   Page 18 of 20



[37]    With judicial notice of this indisputable fact, there is sufficient evidence that the

methamphetamine Perez possessed was an amphetamine-based substance.

C. Enhancing Perez’s Sentence by Five Years for ‘Commission of a Felony While on
   Felony Release’ When the Underlying Felony Charge Was Dismissed Was Not in Error

[38]    Perez argues the trial court erroneously enhanced his sentence for the Commission of a

Felony While on Felony Release because Perez was acquitted of the original felony. Appellant’s

Br. at 26-27. The People argue the sentence was legal and proper because the sentencing

enhancement applies regardless of the outcome of the underlying charge. Appellee’s Br. at 29.

The People also point to the unambiguous wording of the statute, noting the legislature “could

have easily restricted felony on felony sentencing enhancements to only cases where the

underlying felony results in a conviction,” but chose not to. Id. at 30-31. The People note the

wording is almost identical to the federal statute, which the Second Circuit held applies even

when the criminal defendant is acquitted of the underlying offense. Id. at 28-30 (citing United

States v. Davis, 114 F.3d 400 (2d Cir. 1997) (per curiam)).

[39]    In United States v. Davis, the defendant made a similar argument about 18 U.S.C.A.

§ 3147.2 See 114 F.3d 400. The Second Circuit found the argument unpersuasive and ultimately

upheld the sentence, stating:

        The statute is concerned solely with whether a person released on bail in
        connection with a federal criminal charge takes action in violation of federal law
        while on pretrial release. By its terms, the statute regulates the conduct of
        2
            Section 3147 provides:
                A person convicted of an offense committed while released under this chapter shall be
        sentenced, in addition to the sentence prescribed for the offense to--
                       (1) a term of imprisonment of not more than ten years if the offense is a felony; or
                     (2) a term of imprisonment of not more than one year if the offense is a
              misdemeanor.
        A term of imprisonment imposed under this section shall be consecutive to any other sentence of
        imprisonment.
18 U.S.C.A. § 3147 (Westlaw through Pub. L. 117-57).
People v. Perez, 2021 Guam 18, Opinion                                                   Page 19 of 20



        individuals deemed fit for pretrial release during their time under judicial
        supervision. In this instance, the defendant was indicted for conduct committed
        while under such supervision; accordingly, whether he ultimately was acquitted of
        the charge giving rise to the initial provision of bail is irrelevant.

Davis, 114 F.3d at 403.

[40]    In Speight v. United States, the court analyzed a similar enhancement statute. See 569

A.2d 124, 126 (D.C. 1989) (en banc). The court held the conduct at issue is not the guilt of the

first offense, but “[i]t is the fact of pretrial release that triggers the enhancement provision.” Id.

The court stated that the punishment is not for committing the original crime or the release status

per se, but for committing the second offense. Id. This second offense “demonstrates disdain

for the law by committing an offense while on release pending trial of an earlier charge.” Id. at

128 (quoting State v. Webb, 308 S.E.2d 252, 258 (N.C. 1983)). This second offense abuses the

trust the court placed in the defendant by allowing the original release, and since this is

punishing the “betrayal of trust placed in the defendant by the court, there is no requirement that

there be a showing of substantial probability that the defendant committed the offense for which

he was originally released or that the offense must be a felony.” Id. at 127 (citation omitted); see

also State v. Henderson, No. CR9385061, 2008 WL 808964, at *2 (Conn. Super. Ct. Mar. 11,

2008) (holding similar statute applied regardless of defendant’s “guilt or innocence as to those

earlier pending charges”).

[41]    Our statute condemns “[w]hoever commits a felony punishable under the laws of Guam

while on release on a felony charge.” 9 GCA § 80.37.1(a) (emphasis added). It does not

mention an exception based on the outcome of the underlying charge.

[42]    Perez was found guilty and sentenced to an additional five-year term for committing a

felony while on a felony release, not for committing a felony while on release for another felony

for which he was convicted. It is the fact of committing the second offense while on release that
People v. Perez, 2021 Guam 18, Opinion                                                   Page 20 of 20



causes the sentencing enhancement. As other jurisdictions have held, the sentence enhancement

is a punishment for abusing the trust of the court. When one commits a felony while on release

for another felony charge, it demonstrates a disregard for the law and a betrayal of the trust of the

court. The sentencing enhancement serves as a deterrent to the person on release.

[43]    The trial court did not err in enhancing Perez’s sentence by five years for “Commission

of a Felony While on Felony Release” when the underlying felony charge was dismissed. We

affirm the sentencing decision of the trial court.

                                           V. CONCLUSION

[44]    We find no error in the trial court’s decision to accept the waiver of a jury trial on the

special allegation, to accept an Apprendi waiver, or to enhance Perez’s sentence. The People

presented sufficient evidence to prove possession of methamphetamine, but they left an

evidentiary gap to show that methamphetamine is an “amphetamine-based substance” as charged

in the indictment. We take judicial notice of the fact that methamphetamine is an amphetamine-

based substance, and we conclude the evidence was sufficient to prove Possession of a Schedule

II Controlled Substance (as a Third Degree Felony). Accordingly, we AFFIRM the Judgment of

Conviction.




                    /s/                                                 /s/
            ROBERT J. TORRES                                 KATHERINE A. MARAMAN
             Associate Justice                                   Associate Justice



                                                     /s/
                                         F. PHILIP CARBULLIDO
                                               Chief Justice